Title: To Benjamin Franklin from Courtney Melmoth, 19 February 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


  Sir,
Hotel D’Orleans. Rue Richlieu Paris Feb: 19th. 1778
I understand the Abbé Condillac, to whom I have a Letter of recommendation, is just come to Town from his attendance on the Duke of Parma. As I recollect that I put the Letter into your Hands it will very much oblige me Sir, if you will please to return it by the bearer. I am going to engage in a Performance which I hope may serve the Cause I profess to venerate; and I shall submit it to your Eye the moment it is fit for so penetrating an observation. I forbear to say anything farther on the other Subject of our Intercourse, convinced that when your Projects, in regard to my Efforts, are mature, you will communicate them. With the respectful Compliments of Mrs. Melmoth, I have the honour to be, Sir, Your most obedient Servant
Courtney Melmoth
